DETAILED ACTION
Claims 7-10 were rejected in the Office Action mailed 4/13/2022.
Applicants filed a response and amended claim 7 and canceled claims 11-12 on 7/13/2022.
Claims 7-10 are pending.
Claims 7-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. (US 2003/0062660 A1, hereinafter “Beard”) in view of Dourandish, M. et al., Pressureless Sintering of 3Y-TZP/Stainless-Steel Composite Layers, Journal of American Ceramic Society, Volume 91, No. 11, pg. 3493-3503 (20 Feb. 2008) (hereinafter “Dourandish”).

Regarding claim 7, Beard teaches a method for forming composite parts of two or more dissimilar materials by injection molding (Beard, [0004]). Beard also teaches that two different feedstock materials are made by mixing powder and binder together, where the powder materials can be metal and/or ceramic-based, including ferrous metals (Beard, [0008] and [0010]). Moreover, Beard teaches for the molding process, the feedstock is melted and then injected into a mold under moderate pressure and allowed to solidify to form a green compact, where the melted feedstocks are injected either sequentially or concurrently (Beard, [0008] and [0011]). Beard further teaches Figure 2, in which a single molding machine having two or more dissimilar materials are filled in a single mold, i.e., agglomerating the second material against the first material (Beard, [0013] and Figure 2). 
Beard teaches that after allowing the feedstocks to solidify, forming the green part, the green part is ejected from the mold, subjected to a debinding process to remove the binder, and then subjected to a sintering process, where the sintering process achieved densification by formation of particle-to-particle binding, thereby forming a high-density, coherent mass of two or more materials (Beard, [0018-0019]). 

The method of forming a two-part component of Beard corresponds to a method for fabrication of a composite component of the present invention. Using injection molding to form one of the two dissimilar material layers made from a metal of Beard corresponds to b) agglomerating via injection molding one of the first and second injection molding compositions to form at least a first part of a blank of the present invention. Using injection molding to form the second of the two dissimilar material layers made from ceramic of Beard corresponds to c) agglomerating by injection molding the other of the first and second injection molding compositions against the first part of the blank to form at least a second part of the blank of the present invention. Sintering the two layers after formation of the green bodies of Beard corresponds to d) non-consecutively sintering the first and second injection molding compositions forming the blank to obtain the composite component of the present invention.

While Beard teaches that the composite parts are made from metal and ceramic compositions (Beard, [0008]), Beard does not explicitly disclose that the first injection molding composition includes 316L steel or that the second injection molding composition includes zirconia.
With respect to the difference, Dourandish teaches a composite made from a zirconia layer and a 316L steel layer (Dourandish, Abstract).
As Dourandish expressly teaches, zirconia has excellent high flexural strength and wear resistance, good fracture toughness, stable at high temperatures, and can be used in a wide variety of industries, moreover, the performance of zirconia components in many functional applications can be improved by joining the zirconia to metals, including 316L stainless steel (Dourandish, pg. 3493, “Introduction”). 
Beard and Dourandish are analogous art as they are both drawn to forming a composite part from dissimilar materials including a metal and ceramic (Beard, Abstract; Dourandish, Abstract).
In light of the motivation to use a zirconia powder and 316L steel powder as the two dissimilar materials as taught in Dourandish above, it therefore would have been obvious to one of ordinary skill in the art to use zirconia and 316L powders as the feedstock powders in Beard in order to have excellent high flexural strength and wear resistance, good fracture toughness, stability at high temperatures, and can be used in a wide variety of industries, and improve the performance in functional applications by joining the zirconia to metals (Dourandish, pg. 3493, “Introduction”), and thereby arrive at the present invention. 

The use of zirconia and 316L powders to form the sintered component of Beard in view of Dourandish corresponds to a) forming a first injection molding composition including steel 316L powder and a second injection molding composition including zirconia powder and obtain the composite component formed of steel 316L and zirconia of the present invention. 

However, the recitation in the claims that the composite component is “for application in the field of horology” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Beard in view of Dourandish disclose a composite component as presently claimed, it is clear that the composite component of Beard in view of Dourandish would be capable of performing the intended use, i.e. for application in the field of horology, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 8, Beard also teaches that it should be understood that dissimilar materials behave differently during injection and solidification, such that the dissimilar materials should be selected or manipulated to have similar shrinkage ratios (Beard, [0016]). Manipulating the materials to have similar shrinkage ratios of Beard corresponds to wherein, in a), grains of steel 316L powder and grains of zirconia powder are arranged to allow substantially identical shrinkage in d) of the present invention.




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beard in view of Dourandish as applied to claim 7 above, and further in view of Rajabi et al., “Powder compaction of biomaterials: stainless steel 316L and nanocrystalline yttria stabilized zirconia”, Materials Technology: Advanced Performance Materials, Vol. 30, No.%, 2015, pages 313-320 (hereinafter “Rajabi”).

Regarding claims 9 and 10, neither Beard nor Dourandish explicitly disclose further comprising a final finishing improving aesthetics of the composite component formed in d) or wherein the final finishing includes machining and/or brushing and/or polishing.
With respect to the difference, Rajabi teaches a component formed of zirconia and 316L steel, where the surfaces of the sintered samples were polished (Rajabi, pg. 314 “Experimental”).
As Rajabi expressly teaches the samples were polished in order to obtain a consistent surface roughness for all the samples (Rajabi, pg. 314 “Experimental”).
Beard, Dourandish, and Rajabi are analogous art as they are all drawn to forming a composite part from dissimilar materials including a metal and ceramic (Beard, Abstract; Dourandish, Abstract; Rajabi, Abstract).
In light of the motivation to polish the surfaces of the sintered samples as taught in Rajabi above, it therefore would have been obvious to one of ordinary skill in the art to polish the surfaces of the sintered components of Beard in view of Dourandish in order to obtain a consistent surface roughness for all the samples (Rajabi, pg. 314 “Experimental”), and thereby arrive at the present invention. 

The polishing of the surfaces of Rajabi corresponds to further comprising a final finishing improving aesthetics of the composite component formed in d) of claim 9 and wherein the final finishing includes machining and/or brushing and/or polishing of claim 10 of the present invention.

Response to Arguments
In response to the amendment to the abstract, the previous objection to the specification is withdrawn.
In response to the amendments to claim 7, the previous claim objections are withdrawn.
Regarding the arguments about Rajabi relating to a manufacturing process of powder compaction and not injection molding (Remarks, pg. 7), the Examiner finds this persuasive, however, the amendments have necessitated a new set of rejections as set forth above. 
Moreover, Rajabi is only used as teaching reference in order to teach the after sintering polishing step. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738